Title: Charles Adams to Joseph Dennie Jr., 9 May 1797
From: Adams, Charles
To: Dennie, Joseph Jr.


        
          Dear Sir
          New York May 9 1797
        
        Your kind letter of the month of March last deserved an earlier answer. but my absence from this City must be my excuse. The Lay Preacher has not escaped the notice of any one who has a taste for fine writing and you may be assured it has afforded me great pleasure to hear my friend Dennie mentioned as one of the most charming writers of The age. Unfortunately I have mislaid The proposals you sent me, or I should have procured some more subscribers I

wish you had sent me the Museum without consulting me for whatever litterary production you may be concerned in will always be eagerly read and as far as in my power assisted by me: Nor have your writings passed unobserved by those who are much better judges than myself My father has requested me to subscribe for two setts of The Museum for him and mentioned you in a manner that were I to relate you would perhaps think flattering
        I wish you to send another subscription paper that I may give you what aid is in my power.
        With sentements of sincere esteem I am / Your friend and huml Sert
        
          Charles Adams.
        
      